       Case 1:19-cr-00472-PAC Document 151 Filed 04/28/21 Page 1 of 2




                                                      April 28, 2021

VIA ECF AND EMAIL
Hon. Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
Brooklyn, NY 10007
                                          Re:   U.S. v. Sal Tagliaferro
                                                19 Cr. 472 (PAC)
Dear Judge Crotty:

     I write to respectfully request that your Honor approve, nunc pro tunc,
Defendant’s request to reimburse the court reporters for the excellent and
expedited trial transcripts that have been provided to counsel since the
commencement of the trial.

       I apologize for not having made this request earlier; however, I was
apparently under the mistaken impression that the defense counsel was
entitled to the same transcript arrangements as government counsel – as
long as there was an agreement to split the cost – which there was.

      The court reporters in this case have provided extraordinarily accurate
transcripts, on an expedited basis, which made it possible for counsel to be
well prepared for the examination of all witnesses. Additionally, their
excellent work made it possible to move the case forward without
unnecessary delay.

      Accordingly, counsel respectfully requests that your Honor authorize
the payment for the expedited transcripts that we received.

                                                Respectfully submitted,


                                                Susan G. Kellman
cc:   All Counsel
      Southern District Court Reporters
Case 1:19-cr-00472-PAC Document 151 Filed 04/28/21 Page 2 of 2
